UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7594


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ARTHUR ROZIER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:01-cr-00039-F-2)


Submitted:    November 19, 2009             Decided:   December 4, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur Rozier, Appellant Pro Se.       Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Kimberly Ann Moore, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arthur    Rozier   appeals    the   district     court’s   order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

in sentence.    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Rozier, No. 7:01-cr-00039-F-2

(E.D.N.C. Aug. 6, 2009).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   the   court   and   argument   would    not   aid   the

decisional process.

                                                                    AFFIRMED




                                     2